ALLOWABLE SUBJECT MATTER
Claims 1-3, 5-10 and 12-25 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Bouvier et al. (US 2008/0021604 A1) teaches a Maintenance Interval Determination and Optimization Tool (MIDOT) provides optimized maintenance schedules for performing maintenance tasks on one or more components or systems based on component survival functions and economic analysis of non-safety tasks associated with maintenance schedules. MIDOT is used for specified platforms such as aircrafts. The MIDOT filters maintenance history data, uses a statistical analysis to predict likely maintenance needs, and performs an economic analysis to optimize aircraft maintenance schedules. Specifically, the MIDOT calculates component survival probability, based on the specific usage of one or more related components within the platform and determines an optimal maintenance task interval to perform a maintenance task associated with the one or more related components.
In regarding to independent claim 1, Bouvier taken either individually or in combination with other prior art of record fails to teach or render obvious generating a reliability curve for a vehicle part and tracking a number of cycles of the given instance of the vehicle part based on operations of the given vehicle in which the given instance of the vehicle part is installed; in response to the number of cycles of the given instance of the vehicle part satisfying the removal threshold, transmitting a service alert to an operator of the given vehicle; setting a recorder threshold based on a safety stock level, the removal threshold, a lead time for the vehicle part, and a use rate of the given vehicle; and in response to the number of cycles of the given instance of the vehicle 
In regarding to independent claim 9, Bouvier taken either individually or in combination with other prior art of record fails to teach or render obvious generating a reliability curve for a vehicle part and setting a removal threshold on the reliability curve, wherein setting the removal threshold further comprises: setting the removal threshold between a first point and a second point on the reliability curve, wherein the first point indicates a first number of travel hours accumulated by the vehicle part at which at least a first percentage of operators historically removed the vehicle part from vehicle, wherein the second point indicates a second number of travel hours accumulated by the vehicle part that was previously set as the removal threshold for the vehicle part, and wherein a larger of the first point and the second point is set as the removal threshold; and in response to the number of travel hours of the given instance of the vehicle part satisfying the removal threshold, transmitting a service alert to the operator of the given vehicle.
In regarding to independent claim 17, Bouvier taken either individually or in combination with other prior art of record fails to teach or render obvious generating a reliability curve for a vehicle part, wherein generating the reliability curve further comprises: collecting usage data from several instances of the vehicle part at a time of removal from an associated vehicle at that indicate a number of cycles accumulated by a particular instance of the vehicle part at the time of removal from the associated vehicle and whether the particular instance of the vehicle part is in a faulted state at the time of removal; determining percentages the vehicle part in the faulted state per number of cycles; and fitting a probability distribution function to the usage data based on the percentages of the vehicle part in the faulted state; setting a removal threshold on the reliability curve; and in response to the operations of the given instance of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	January 3, 2022